Citation Nr: 0820113	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hiatal hernia with 
acid reflux.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to hypertension.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for partial thickness rotator cuff tear, left 
shoulder, with mild AC joint arthritis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with referred pain to the 
left shoulder and C6 radiculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 2005 to 
February 2006, with unverified prior active service from 
September 1979 to September 1982 and January 2004 to February 
2005, and prior Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, (RO), which granted service connection 
for partial thickness rotator cuff tear, left shoulder, with 
mild AC joint arthritis (left shoulder disability) and 
cervical spondylosis with referred pain to the left shoulder 
and C6 radiculitis (cervical spine disability).  Each 
disability was evaluated as 10 percent disabling.  This case 
is also on appeal from a September 2006 rating decision that 
denied service connection for hypertension, hiatal hernia 
with acid reflux and erectile dysfunction.  

The issues of service connection for hypertension, hiatal 
hernia with acid reflux and erectile dysfunction, to include 
as secondary to hypertension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's partial thickness rotator cuff tear, left shoulder, 
with mild AC joint arthritis, most nearly approximates 
limitation of abduction of the left arm to shoulder level, 
but not limitation of the arm to midway between the side and 
shoulder level.

2.  The competent medical evidence demonstrates that the 
veteran's cervical spondylosis with referred pain to the left 
shoulder and C6 radiculitis most nearly approximates 
limitation of forward flexion of the cervical spine between 
15 and 30 degrees, but not limitation of forward flexion of 
the cervical spine of 15 degrees or less or favorable 
ankylosis of the entire cervical spine  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial evaluation for 
partial thickness rotator cuff tear, left shoulder, with mild 
AC joint arthritis, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2007).

2.  The criteria for a 20 percent initial evaluation for 
cervical spondylosis with referred pain to the left shoulder 
and C6 radiculitis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims arise from his disagreement with initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded VA medical 
examinations in May 2006 and June 2007.  He was provided a 
hearing before a Decision Review Officer (DRO) in March 2007 
and a hearing before the undersigned Acting Veterans Law 
Judge in March 2008.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claims, the Board observes that 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

During March 2007 and March 2008 hearings, the veteran 
asserted that his service-connected disabilities warrant 
higher initial evaluations.  He has pain on use that affects 
his employment at a furniture factory because he was no 
longer allowed to work on the assembly line.  This reduced 
his income.  He used muscle relaxers, pain medicine and ice.  
He could not lift heavy bags of groceries; do house chores 
such mow the lawn, sweep, mop, clean dishes or lift heavy 
objects; or play with his children.  Repetitive motion made 
each disability increase in pain. 

In March 2008, the veteran's brother submitted a statement 
that the veteran's neck and shoulder pain woke the veteran up 
at night.  In April 2008, the veteran's employer submitted a 
claim that because of medical restrictions, the veteran was 
moved from upholstery assembly lines to the showroom.  

Left Shoulder

The veteran's left (major) shoulder disability is evaluated 
as traumatic arthritis, which is evaluated as degenerative 
arthritis.  Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the shoulder is considered a major joint.  38 C.F.R. § 
4.45(f) (2006).

A 20 percent evaluation is warranted for limitation of the 
major arm at shoulder level.  A 30 percent evaluation is 
warranted for limitation of the major arm midway between side 
and shoulder level.  Diagnostic Code 5201.  

The report of a May 2006 VA orthopedic examination provides 
that the veteran's left shoulder abduction was to 180 
degrees, both actively and passively.  After repetitive use, 
his shoulder range of motion was not limited.  Radiographic 
report examination showed some mild AC joint arthritis but 
was otherwise normal.  The pertinent diagnosis was partial 
thickness rotator cuff tear of the left shoulder.  The 
examiner noted that there was pain with range of motion.  It 
was conceivable that the pain could further limit function by 
using it for extended periods of time throughout the day.  It 
was not feasible to attempt to express this in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.  

The report of a June 2007 VA examination provides that the 
veteran reported pain at the left trapezius area that 
radiated to the shoulder.  He could lift no more than 5 
pounds reliably or comfortably.  He was no longer on the 
production line at work due to limitation from his private 
doctor and could only build the bases.  He did not describe 
any clear flare-ups but said that his pain flared to 5/10 on 
a daily basis.  He took Naprosyn daily but had no flare-ups 
beyond that.  On physical examination, the veteran could 
actively abduct his left arm to 165 degrees and passively it 
could be brought up to 180 degrees.  Pain increased from 90 
degrees on, consistent with impingement.  A June 2007 
radiographic report showed a hint of AC arthritis.  

The pertinent assessment was rotator cuff syndrome of the 
left shoulder with outlet impingement but with intact 
strength through abduction of the shoulder inconsistent with 
major rotator cuff tear, moderate in intensity.  The examiner 
commented that the veteran reported significant discomfort 
that limited his ability to lift and perform activities of 
daily living.  It was conceivable that pain could further 
limit function as described, particularly with activities.  
It was not feasible, however, to attempt to express any of 
this in terms of additional limitation of motion as these 
matters could not be determined with any degrees of medical 
certainty.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 20 percent initial evaluation 
for the veteran's left shoulder disability.  The 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent.  

Overall, the May 2006 and June 2007 VA examination reports, 
the statements from the veteran's brother and employer, and 
the veteran's own testimony reflect that his left shoulder 
range of motion and pain on use most nearly approximate 
limitation of abduction of the left arm to shoulder level.  
Thus, a 20 percent evaluation is warranted under Diagnostic 
Code 5201.  See also Deluca, supra.  In reaching this 
conclusion, the Board finds the employer's statement to be 
especially probative evidence of the functional impairment 
caused by the veteran's pain.  The veteran's own testimony as 
to pain and functional limitation is also probative.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

A higher evaluation is not warranted because the evidence 
simply does not show that the veteran's functional impairment 
is analogous to limitation of the arm to midway between the 
side and shoulder level.  Diagnostic Code 5201.  See also 
Deluca, supra.  

Cervical Spine 

The veteran's cervical spine disability is evaluated as 
spondylolisthesis or segmental instability under Diagnostic 
Code 5239 of the General Rating Formula for Disease and 
Injuries of the Spine (General Formula).  The General Formula 
provides in pertinent part that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent evaluation is warranted where 
there is combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is evaluated for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine of 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.

The report of a May 2006 VA orthopedic examination provides 
that the veteran had forward flexion of the cervical spine to 
45 degrees and neck extension to 20 degrees, both actively 
and passively.  He had pain from zero to 20 degrees of 
extension that exacerbated the pain down to his left 
shoulder.  Lateral flexion was from zero to 45 degrees 
bilaterally, actively and passively without pain.  Lateral 
rotation was from zero to 50 degrees on the left and from 
zero to 70 degrees on the right, without pain actively and 
passively.  Repetitive use caused increased pain and 
diminished range of motion, with flexion to 30 degrees and 
extension to 30 degrees but no change in lateral bending or 
flexion.  Radiographic report showed some degenerative 
changes in the cervical spine, with well maintained disc 
space heights and normal alignment.  

The pertinent diagnosis was cervical spondylosis with 
referred pain to the left shoulder and C6 radiculitis.  The 
examiner noted that there was pain with range of motion.  It 
was conceivable that the pain could further limit function by 
using it for extended periods of time throughout the day.  It 
was not feasible to attempt to express this in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.  

The report of a June 2007 VA examination provides that the 
veteran could forward flex the cervical spine to 45 degrees, 
extend to 30 degrees, bend to the right and left to 40 
degrees, and rotate to 60 degrees bilaterally.  This was 
equal actively and passively and did not change with 
repetitive testing.  It produced mild discomfort.  A June 
2007 cervical spine X-ray was normal.  

The pertinent diagnosis was normal intrinsic evaluation of 
the cervical spine.  The examiner noted that the veteran's 
previous diagnosis of spondylolisthesis (sic) and segmental 
instability were based on evidence which was not available to 
him.  He did not se any evidence on the current X-ray of any 
segmental instability or spondylosis or change in normal 
alignment.  Indeed, the veteran's cervical spine was normal.  
The examiner commented that the veteran reported significant 
discomfort that limited his ability to lift and perform 
activities of daily living.  It was conceivable that pain 
could further limit function as described, particularly with 
activities.  It was not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degrees of medical certainty.  

Based on a thorough review of the record, and considering the 
DeLuca factors, the Board finds that the evidence supports a 
20 percent initial evaluation for the veteran's cervical 
spine disability.  The preponderance of the evidence is 
against an initial evaluation in excess of 20 percent.  

Overall, the May 2006 and June 2007 VA examination reports, 
the statements from the veteran's brother and employer, and 
the veteran's own testimony reflect that his cervical spine 
range of motion and pain on use most nearly approximate 
limitation of forward flexion of the cervical spine between 
15 and 30 degrees.  Thus, a 20 percent evaluation is 
warranted under Diagnostic Code 5239 and the General Formula.  
See also DeLuca.  In reaching this conclusion, the Board 
finds the employer's statement to be especially probative 
evidence of the functional impairment caused by the veteran's 
pain.  The veteran's own testimony as to pain and functional 
limitation is also probative.  See Falzone.

A higher evaluation is not warranted because the evidence 
simply does not show that the veteran's functional impairment 
is analogous to limitation of forward flexion of the cervical 
spine of 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  Diagnostic Code 5239 and the General 
Formula.  See also DeLuca.  

In sum, the medical evidence demonstrates that the veteran is 
entitled to a 20 percent initial evaluation for cervical 
spondylosis with referred pain to the left shoulder and C6 
radiculitis.  As the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.

Extra-schedular Evaluation 

The Board observes that in exceptional cases where a 
schedular evaluation is found to be inadequate, consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" is made.  38 
C.F.R. § 3.321 (2007).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The record does show that the veteran's service-connected 
left shoulder and cervical spine disabilities affect his 
employability.  However, the record does not include 
employment records showing marked interference with 
employment beyond that contemplated by the veteran's current 
20 percent initial evaluations, or treatment records showing 
frequent periods of hospitalization.  Thus, the Board finds 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these 
conditions that would take his case outside the norm so as to 
warrant an extraschedular rating.  Referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

A 20 percent initial evaluation for partial thickness rotator 
cuff tear, left shoulder, with mild AC joint arthritis, is 
granted, subject to the rules and regulations governing the 
award of monetary benefits. 

A 20 percent initial evaluation for cervical spondylosis with 
referred pain to the left shoulder and C6 radiculitis is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.  


REMAND

A preliminary review of the record indicates that the 
veteran's claims for service connection for hypertension, 
hiatal hernia with acid reflux, and erectile dysfunction, to 
include as secondary to hypertension, require additional 
development.  

The report of a June 2007 VA examination is inadequate for 
the proper adjudication of the veteran's claims.  The 
examiner failed to adequately answer the questions posed in a 
May 2007 examination request by a DRO.  As a result, the 
Board is unable to adjudicate the veteran's claims on the 
current record.  

The DRO requested in part that the VA examiner address 
whether it was as likely as not that the veteran's erectile 
dysfunction was due to his hypertension or due to the 
medication prescribed to control his hypertension.  The June 
2007 VA examination report does not address this question.  

The DRO also requested the VA examiner to address whether the 
veteran's claimed hypertension, hiatal hernia with acid 
reflux and erectile dysfunction were aggravated beyond their 
normal progression by his active duty.  If the examiner was 
unable to answer these questions without resort to mere 
speculation, he or she "must fully explain why the opinion 
requested cannot be provided."  

The June 2007 VA examination report provides the opinion that 
these questions could not be resolved without speculation, 
but offered no explanation as to why this was the case.  The 
reasoning behind the medical opinion that it would 
speculative to find aggravation is critical to the veteran's 
service connection claims.  The Board cannot properly 
adjudicate the claims without this rationale.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  See also 38 C.F.R. § 
4.2 (2007) (". . . if the [examination] report does not 
contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes").

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to the examiner who conducted the June 
2007 VA examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested to review the 
claims folder in order to: a) fully 
address whether it is as likely as not 
that the veteran's erectile dysfunction 
was due to his hypertension or due to 
the medication prescribed to control 
his hypertension; and b) fully explain 
why he could not state, without resort 
to mere speculation, whether the 
veteran's claimed hypertension, hiatal 
hernia with acid reflux and erectile 
dysfunction were aggravated beyond 
their normal progression by his active 
duty.  

2.  Then, readjudicate the veteran's 
claims for service connection for 
hypertension, hiatal hernia with acid 
reflux, and erectile dysfunction, to 
include as secondary to hypertension.  
If any part of the decision is adverse 
to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


